Citation Nr: 9917869	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  92-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease status post inferior wall myocardial infarction, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had over sixteen years active military service 
between May 1962 and September 1984.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1991 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied an increased rating for service connected coronary 
disease, status post inferior wall myocardial infarction, 
evaluated as 30 percent disabling.  A notice of disagreement 
was received in March 1991, and a statement of the case was 
issued in May 1991.  The veteran's substantive appeal was 
received in September 1991.  The veteran testified at a 
personal hearing at the RO in March 1992.  This case was 
previously before the Board and was remanded to the RO in 
October 1994 for further development of the evidence.  
Subsequently in a May 1995 rating action, the evaluation for 
the coronary artery disease, status post myocardial 
infarction was increased to 60 percent effective October 
1990.

By decision dated in March 1996, the Board determined a 
rating in excess of 60 percent was not warranted for coronary 
artery disease, status post myocardial infarction.  The Board 
also denied an increased rating for service connected hiatal 
hernia with reflux, evaluated as 10 percent disabling.  In a 
separate decision, also dated in March 1996, the Board 
determined that the veteran's subsistence allowance was 
properly reduced to the half-time rate from July 1, 1991, 
through July 8, 1991, based on a reduction in the rate of 
pursuit of his rehabilitation program.  A June 1998 
Appellee's Motion for Partial Dismissal, Partial Remand, for 
Acceptance of This Motion in Lieu of a Brief, and For a Stay 
of Proceeding, indicates that the veteran appealed the issue 
of entitlement to an increased rating for coronary artery 
disease and waived appellate review of his claim for an 
increased rating for a hiatal hernia.  In a January 1999 
Order, the United States Court of Appeals of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999), (Court), vacated that portion of the March 
1996 Board decision with respect to the appellant's claim for 
an increased rating for coronary artery disease and remanded 
the case to the Board for further proceedings consistent with 
that Order.  The Court also concluded that because no other 
issues were raised in the appellant's brief, the Court 
considered all the other claims which were denied by the 
Board in the March 1996 decision to be abandoned.


REMAND

As noted by the Court in the January 1999 Order, the 
regulations for evaluation of heart diseases were amended and 
became effective January 12, 1998.  62 Fed. Reg. 65207-65224 
(Dec. 11, 1997).  The Court indicated that pursuant to its 
holding in Karnas v. Derwinski, 1 Vet. App. 308 (1991), when 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  The Court ordered that, on remand, the 
RO should readjudicate the claim pursuant to the version of 
the rating schedule most favorable to the veteran.  Under the 
circumstances, the RO should afford the veteran an additional 
VA cardiovascular examination that should include the 
appropriate clinical findings necessary under both the old 
and the revised provisions of 38 C.F.R. § 4.104, Code 7005.

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining treatment records to 
which the veteran has referred.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The veteran was afforded a VA examination in 
June 1996, at which time he reported that he underwent 
cardiac catheterization at St. Elizabeth's Medical Center of 
Boston in March 1996.  He also reported that he had received 
ongoing treatment at that facility once per month with the 
most recent visit in June 1996.  A copy of the March 1996 St. 
Elizabeth's discharge summary is in the claims folder, but 
the complete record of treatment has not been obtained.  In 
addition, the RO should ascertain whether the veteran has 
received any other treatment for the service connected heart 
condition, either private or VA, and, if so, associate those 
records with the claims folder.

The claims file reflects that the veteran is in receipt of 
Chapter 31 vocational rehabilitation benefits.  The RO should 
obtain the Chapter 31 vocational rehabilitation folder and 
associate it with the claims folder prior to readjudication 
of the veteran's claim. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers, 
in addition to St. Elizabeth's Medical 
Center of Boston, 736 Cambridge Street, 
Boston, MA 02135, from whom he has 
received treatment for his service 
connected heart condition.  Consent forms 
for the release to the VA of the complete 
hospital records of St. Elizabeth's 
Medical Center of Boston and any other 
identified private medical records should 
be obtained from the veteran.  
Thereafter, the RO should request copies 
of all St. Elizabeth's Medical Center 
hospital records dated from March 1996 to 
the present and all other identified 
treatment records of the veteran which 
are not currently in the file, including 
both private and VA records and associate 
them with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.  If the private records 
are not received the RO should inform the 
appellant and tell him that he can 
procure them.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
cardiovascular examination to determine 
the extent of his service-connected 
coronary artery disease.  The claims 
folder must be made available to, and 
reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The RO should provide the examiner with 
copies of the revised rating criteria 
(new criteria) of Diagnostic Code 7005, 
together with the criteria (old criteria) 
of Diagnostic Code 7005 in effect prior 
to January 12, 1998.  The RO should label 
the criteria as old and new criteria so 
that the examiner when he/she performs 
the examination knows which is the old 
and which is the new criteria.  The 
examiner should first set forth his/her 
findings in relationship to the old 
criteria of Diagnostic Code 7005 and then 
separately set forth his/her findings in 
relationship to the new criteria of 
Diagnostic Code 7005.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO. The RO should readjudicate the 
claim for an increased rating for 
coronary artery disease, status post 
inferior wall myocardial infarction in 
accordance with Karnas and with 
consideration of the old and new criteria 
of Diagnostic Code 7005.  The RO should 
determine the rating for the service 
connected heart condition most favorable 
to the veteran with consideration given 
to the effective date of the change in 
regulations.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


